            Case 3:19-cv-00181-VAB Document 21 Filed 02/12/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



MARCO A. MICHALSKI,
    Plaintiff,

       v.                                        No. 3:19-cv-0181 (VAB)

PETER PRIVITERA,
     Defendant.


                         RULING ON MOTION TO RECONSIDER

       Marco A. Michalski (“Plaintiff”), currently incarcerated at Osborn Correctional

Institution in Somers, Connecticut, filed a Complaint pro se, under 42 U.S.C. § 1983 against

Connecticut State Marshal Peter Privitera (“Defendant”). Compl., ECF No. 1 (Feb. 6, 2019).

The Court dismissed the Complaint without prejudice to Mr. Michalski filing an Amended

Complaint asserting only his federal claim for denial of access to the courts if he could “allege

facts showing that his state court case was a section 1983 action challenging violation of

constitutional rights relating to prison conditions and he was unable to refile the case with proper

service.” Initial Review Order, ECF No. 11, at 12 (Feb. 28, 2020) (“IRO”).

       Mr. Michalski filed a motion to reopen the case and amend the Complaint, which was

accompanied by a proposed Amended Complaint. Mot. to Reopen & Amend, ECF No. 13 (Mar.

4, 2020). (“Mot. to Reopen”). After examining the state court complaint filed and appended to

the motion, the Court determined that the claim was “within the category of cases incarcerated

people are permitted to file—those challenging their convictions or the conditions of their

confinement.” Ruling on Mot. to Reopen the Case and Amend the Compl., ECF No. 16, at 3-4

(Aug. 2, 2020) (“Ruling”). The Court concluded, however, that Mr. Michalski had not shown
         Case 3:19-cv-00181-VAB Document 21 Filed 02/12/21 Page 2 of 4




that the case had been dismissed with prejudice and that he was unable to refile the action in state

court. Id. at 4-5. Thus, the Court denied the motion. Id. at 5. Mr. Michalski now seeks

reconsideration of that decision. Mot. to Reconsider Closing the Case, ECF No. 19 (Aug. 13,

2020) (“Mot. to Reconsider”).

       For the reasons set forth below, the motion for reconsideration is DENIED.

   I. STANDARD OF REVIEW

       The standard for granting a motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

“A motion for reconsideration should be granted only when the defendant identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks omitted). Thus, a

motion for reconsideration is “not a vehicle for relitigating old issues, presenting the case under

new theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks omitted) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

   II. DISCUSSION

       In Mr. Michalski’s initial action in state court, the Connecticut Superior Court for the Judicial

District of New Haven found service of the complaint to be fatally defective and dismissed the

case for lack of personal jurisdiction over the defendants. See Michalski v. Erfe, No. NNH-CV-

185042249-S, 2018 WL 7046617, at *2 (Conn. Super. Ct. Dec. 7, 2018). After reviewing the
                                           2
           Case 3:19-cv-00181-VAB Document 21 Filed 02/12/21 Page 3 of 4




opinion, this Court explained in its order denying Mr. Michalski’s motion to reopen and amend

that the Connecticut Superior Court “did not dismiss Mr. Michalski’s case with prejudice, and

nothing in its decision precluded Mr. Michalski from filing a new action asserting the same

claims and having that action properly served on the defendants.” Ruling at 4. This Court further

explained that, much to the contrary, Connecticut law shows a clear preference for a dismissal

for lack of service to be made without prejudice. See id. (citing Snow v. Calise, 174 Conn. 567,

574 (1978) (“It is the policy of the law to bring about a trial on the merits of a dispute whenever

possible and to secure for the litigant his day in court.”); Heyde v. Watkins, No. CV-03-082093S,

2003 WL 22293775, at *3 (Conn. Super. Ct. Sept. 29, 2003) (“[T]his court declines to dismiss

this action with prejudice [as requested by defendants] because to do so would preclude the court

from adjudicating this case on its merits.”)).

        Mr. Michalski argues that he asked the Connecticut Superior Court, if the case was

dismissed, “to please do so without prejudice,” and was told by the Judge presiding over the case

that if “she was to dismiss the case, which was not at that point decided, that she would have to

with prejudice.” Mot. to Reopen at 9-10 ¶¶ 34-35.1 While these allegations appear in the

Amended Complaint, Mr. Michalski provides no “new evidence” in his motion to reconsider that

would support the claim that the Connecticut Superior Court would not have allowed him to

initiate a new case if service was corrected. See Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd.,

956 F.2d 1245, 1255 (2d Cir. 1992) (“The major grounds justifying reconsideration are an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” (internal quotation marks omitted)); see also YLL


1
 The Court cites to the internal pagination of the Amended Complaint appended to Mr. Michalski’s motion to
reopen and amend.
                                                       3
          Case 3:19-cv-00181-VAB Document 21 Filed 02/12/21 Page 4 of 4




Irrevocable Tr., 729 F.3d at 108 (2d Cir. 2013) (same). Mr. Michalski also has not provided law

overlooked by the Court, or “matters . . . that might reasonably be expected to alter the

conclusion reached by the court.” Shrader, 70 F.3d at 257.

       In the absence of anything new showing that the Connecticut Superior Court made its

decision to dismiss the case with prejudice, or on its merits, or that Mr. Michalski unsuccessfully

tried to refile the case in state court, this Court finds no reason to reconsider the decision to deny

Mr. Michalski’s motion to reopen and amend.

       Accordingly, Mr. Michalski’s motion for reconsideration will be denied.

    III. CONCLUSION

       For the reasons stated above, Mr. Michalski’s motion for reconsideration of the order

dismissing his motion to reopen and amend claim is DENIED. Thus, this case remains closed.

       SO ORDERED at Bridgeport, Connecticut this 12th day of February, 2021.

                                               /s/ Victor A. Bolden
                                               VICTOR A. BOLDEN
                                               UNITED STATES DISTRICT JUDGE




                                                  4
